PER CURIAM.
We review on this appeal whether the trial court erred in determining that certain assets were estate rather than trust assets. The decedent created a living trust which provided for the inter vivos conveyance of certain personal property to trustees. The trust document referred to a list of personal assets to be attached to the trust document to effectuate the conveyance. The list was never attached. The decedent also left a will which contained a provision disposing of assets by a separate writing, pursuant to section 732.515, Florida Statutes. A list disposing of personal property was found in decedent’s safe with both the trust and the will. Consequently, a question of fact arose as to whether the personal property in question had been conveyed into the living trust or whether it had *1068passed under the separate writing provision of the will. We find no abuse of discretion in the trial court’s determination that the property passed under decedent’s estate. We therefore affirm.
DELL, WALDEN and STONE, JJ., concur.